Hough, J.,
Dissenting. — The City of Kansas is authorized by its charter to pass ordinances for the suppression of gaming and gambling houses, and to punish violations thereof by fine aud imprisonment. Acts of 1875, 204, 207, art. 3, § 1. Where an offense, which is declared to be a crime by the laws of the State and punishable thereunder, is also made punishable under the charter and ordinances of the city, .a conviction, >r acquittal, of such *591offense by a municipal corporation court, is a bar to a prosecution for tbe same offense in tbe State courts. State v. Simonds, 3 Mo. 413; State v. Cowan, 29 Mo. 330 ; State v. Thornton, 37 Mo. 360. . It would seem, therefore, that a prosecution for gambling, in the corporation court, upon an information filed by the city attorney, should be regarded as a criminal prosecution. In the case of the State v. Gordon, 60 Mo. 383, it was held, that exclusive jurisdiction was conferred upon the city of Liberty by its charter to punish certain crimes committed within its corporate limits. It could not certainly be seriously contended that proceedings instituted by the city for that purpose were not criminal proceedings, and surely the fact that the jurisdiction is concurrent instead of exclusive, can make no difference in the nature of the 'proceedings. The Legislature declares the crime and the city is authorized to punish it. In such cases the city simply exercises a delegated authority ; it acts for, and in lieu of, the State, and is, therefore, entitled to appeal in those cases only in which the State would have a right of appeal, if the prosecution were conducted in its name. Vide, also, sections 2 and 3 of the act establishing the criminal court of Jackson county, acts 1871, p. 110. Section 10, art. 13 of the city charter, (Acts 1875, p. 262,) does not give to the city a right of appeal in any case.
Napton, J., concurs.